Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,005,203 (“Pat. ‘203”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding pending claim 1, claim 1 of Pat. ‘203 claims a terminal module, comprising: a metal case having a ceiling wall (col. 8, ln. 56), opposed first and second side walls projecting from opposite first and second sides of the ceiling wall and facing one another (col. 8, lns. 57 – 58), and front and rear retaining pieces projecting from opposite front and rear ends of the ceiling wall and facing one another in a direction perpendicular to a facing direction of the side walls (col. 8, lns. 61 – 64) so that the side walls and the retaining pieces are arranged alternately around a periphery of the ceiling wall (it is understood that the side walls and retaining pieces, which respectively project from sides of the ceiling wall and which face their matching counterpart, are thus alternately arranged around a periphery of the wall), a spring receiving space being defined adjacent the ceiling wall and between the side walls and the retaining pieces (col. 8, ln. 65 – 67); an electrical contact disposed between the side walls and opposed to the ceiling wall (col. 9, lns. 1 – 2), a surface of the electrical contact facing away from the ceiling wall being connectable to a mating contact (it is understood that the electrical contact presents a contact surface for mating, and that the contact surface is facing away from the ceiling wall because the contact has a bottom surface opposed to the ceiling wall and moving towards and away from the ceiling wall, see col 9, lns. 1 – 11), the electrical contact being movable between a first position and a second position that is closer to the ceiling wall than the first position (col. 9, lns. 7 – 8); a metal coil spring having a top end disposed in the spring receiving space and a bottom end engaged with the electrical contact so that the coil spring is sandwiched between the ceiling wall and the electrical contact (col. 9, lns. 9 – 12); and the side walls have supports that support the electrical contact when the electrical contact is in the first position and the electrical contact moves from the first position to the second position when the terminal module is connected to the mating contact (the side walls have guide openings, col. 8, lns. 58 – 59, and protruding portions of the contact protrude through the guide openings, col. 9, lns. 5 – 7, and the contact being movable it is understood that the guide openings act as support during movement).

Claims 2 – 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Pat. 203. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding pending claim 2, claim 9 of Pat. ‘203 claims wherein the front and rear retaining pieces face one another in a first direction (the retaining pieces face each other as described above and it is understood that they face each other along a direction), and the electrical contact undergoes a movement parallel to the first direction while the electrical contact is moving from the first position to the second position (the guide openings in the side wall, which is arranged to face perpendicularly from the retaining pieces, run obliquely to an axis extending perpendicularly from the ceiling wall, see col. 9, lns. 20 – 24, and it is understood that the oblique movement along the side wall will result in a movement component that is parallel to the first direction).
Regarding pending claim 3, claim 9 of Pat. ‘203 claims wherein: each of the first and second side walls has a guide portion for linearly guiding a movement of the electrical contact between the first and second positions (the guide openings in the side wall define edges which run obliquely to an axis extending perpendicularly from the ceiling wall, see col. 9, lns. 20 – 24, it is understood that the oblique edges define a linear guide surface).
Regarding pending claim 4, claim 9 of Pat. ‘203 claims wherein: each of the first and second side walls has a guide portion for linearly guiding a movement of the electrical contact between the first and second positions (the guide openings in the side wall define edges which run obliquely to an axis extending perpendicularly from the ceiling wall, see col. 9, lns. 20 – 24, it is understood that the oblique edges define a linear guide surface).

Claims 6 - 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,005,203 (“Pat. ‘203”) in view of JP 2000-268903 A (“Tanaka”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding pending claims 6 – 7, Pat. ‘203 does not claim a housing covering the metal case, the housing having an opening disposed to enable the mating contact to contact the surface of the electrical contact opposite the ceiling wall and to move the electrical contact from the first position to the second position in the metal case. However, Tanaka teaches a connector assembly (1) with a movable contact (30) held within a case member (20) and a housing (10) covering the metal case (see Fig. 6), the housing having an opening (12) disposed to enable the mating contact to contact the surface of the electrical contact opposite and to move the electrical contact from the first position to the second position in the metal case (see Fig. 6 and at least [0021]). It would have been obvious to surround the contact of Pat. ‘203 with a housing as taught by Tanaka, because a housing will help protect the contact assembly and help ensure that the spring biased contact member is free of outside debris. Tanaka further teaches providing the a mating connector having a mating contact (see [0021]). It would have been obvious to provide a mating connector as taught by Tanaka because then a user will have a complete connector assembly set which can transmit signals through the connector and mating connector.

Allowable Subject Matter
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 5, the prior art does not disclose or suggest the claimed terminal module including an external connecting member disposed outside the metal case; and a braided metal wire having a first end electrically connected to the electrical contact and a second end connected to the external connecting member, wherein the braided wire is flexible and deformable in response to movement of the electrical contact, along with the remaining elements of the claim.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833